DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the water containing vessel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the water containing vessel” in claim 10, line 2, should read –the 
Claim 13 recites the limitation "the water containing vessel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the water containing vessel” in claim 10, line 2, should read –the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2008/0163416 (“Go”).
Regarding claim 1, Go discloses (see figs. 1 and 3) a water level detection system, comprising: a bathtub (100) comprising a lower wall (bottom wall of tub 100, relative to the orientation of fig. 1), a forward wall (right wall, relative to the orientation of fig. 1), a rear wall (left wall, relative to the orientation of fig. 1), and a pair of side walls (remaining walls of tub 100 connecting the left and right walls of tub 100, relative to the orientation of fig. 1), each of the forward wall, the rear wall, and the pair of side walls extending upwardly from the lower wall to define an interior volume (volume filled with water); an airtight tube (243) fluidly coupled to the bathtub and extending upwardly from the lower wall; a pressure sensor (244) fluidly coupled to the airtight tube; and a water level control unit (400) communicably coupled to the pressure sensor, the water level control unit configured to control at least one of a height of the water within the bathtub or a temperature of the water based on pressure data from the pressure sensor (see specification paragraphs [0039] through [0041], and paragraphs [0047] through [0049]).
Regarding claim 2, Go discloses the water level control unit (400) is configured to determine the height (pressure sensor 244 measures a force exerted on a membrane proportional to the weight of water corresponding to a height of the water) of the water based on predetermined values of at least one of a volume of an interior of the bathtub, dimensions of the bathtub, or a weight of water corresponding to different water levels within the bathtub.
Regarding claim 4, Go discloses a faucet (discharge port of valve 230) operably coupled to the water level control unit (400) and configured to provide water to the bathtub (100), wherein the water level control unit is configured to control the faucet to maintain the height of the water within the bathtub to be approximately equal to a predetermined water level threshold (see specification paragraphs [0039] through [0041], and paragraphs [0047] through [0049]).
Regarding claim 13, Go discloses the water containing vessel (100) further comprises a second opening (opening connected to discharge of pump 254), and wherein the airtight tube (243) is fluidly coupled to the second opening (see fig. 1).
Regarding claim 14, Go discloses a jet (forced stream from pump 254; the term “jet” being defined by Merriam-Webster as “a usually forceful stream of fluid (such as water or gas) discharged from a narrow opening or a nozzle”) disposed within the second opening (opening connected to discharge of pump 254).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go, as applied to claim 1 above, in view of US4700884 (“Barrett”).
Regarding claim 3, Go discloses a drain valve (232) operably coupled to the water level control unit (400) and configured to drain the water from the bathtub (100), wherein the water level control unit (400) is configured to control the drain valve to discharge the water in the bathtub; however, Go is silent to the water level control unit being configured to control the drain valve to maintain the height of the water in the bathtub to be approximately equal to a predetermined water level threshold.
Barrett teaches (see specification col. 19, lines 18-26) a water level control unit (44) configured to control a drain valve (136) to maintain a height of water in a bathtub (99) to be approximately equal to a predetermined water level threshold (water level control unit 44 simultaneously controls supply and discharge valves to maintain water temperature and water level at predetermined values; see specification col. 19, lines 18-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Go by configuring the water level control unit to control the drain valve to maintain height of the water in the bathtub to be approximately equal to a predetermined water level threshold, as taught by Barrett, to adjust for displacement of water due to objects or persons in the bathtub.
Regarding claim 5, Go discloses a faucet (discharge port of valve 230) and a temperature sensor (252), wherein the faucet and the temperature sensor are operably coupled to the water level control unit (400), wherein the faucet is configured to provide water to the bathtub, wherein the temperature sensor is configured to determine the temperature of the water (see specification paragraph [0036]), and wherein the water level control unit is configured to control maintain the temperature of the water within the bathtub to be approximately equal to a predefined water temperature (see specification paragraph [0015]).
However, Go does not disclose the water level control unit being configured to control the faucet to maintain the temperature of the water.
Barrett teaches (see fig. 5) a water level control unit (44) configured to control (via valves 151, 130 and 124) a faucet (30) to maintain a temperature of water within bathtub (99) to be approximately equal to a predefined water temperature (see specification col. 13, line 65, through col. 14, lines 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Go by configuring the water level control unit to control the faucet to maintain the temperature of water, as taught by Barrett, so as to be able to control the temperature of the water supplied through the faucet.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go, as applied to claim 1 above, in view of DE3925590 (“Bruggemann”).
Regarding claim 6, Go discloses the bathtub (100) further comprises a drain (port in bathtub 100 connected to drain valve 232), wherein the airtight tube (243) is fluidly coupled to the drain (via bathtub 100).
However, Go is silent to disclosing the drain being disposed in the lower wall.
Bruggemann teaches a drain (opening at bottom of bathtub 4 feeding conduit 16) disposed in a lower wall (bottom wall, relative to the orientation of the figure) of a bathtub (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Go by disposing the drain in the lower wall of the bathtub, as taught by Bruggemann, so as to allow full draining of the bathtub.
Regarding claim 7, Go discloses the airtight tube (243) extending in an upright direction (see vertical direction of airtight tube 243 in fig. 1, which permits air to be trapped within tube 243 and measured by pressure sensor 244) that is oriented substantially perpendicular to the lower wall (see illustration of fig. 1).
Regarding claim 8, the combination of Go and Bruggemann discloses the airtight tube (Go, 243) being fluidly coupled to the bathtub (Go, 100) and the drain (Bruggemann, opening at bottom of bathtub 4 feeding discharge conduit 16); however, the combination of Go and Bruggemann, above, does not disclose the airtight tube being fluidly coupled to the bathtub downstream from the drain.
Bruggeman teaches a pressure sensor (22) coupled to a tube (tube extending between conduit 16 and pressure sensor 22) fluidly coupled to a bathtub (4) downstream from a drain (opening at bottom of bathtub 4 feeding discharge conduit 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Go and Bruggemann by configuring the airtight tube to be fluidly coupled to the bathtub downstream from the drain, as taught by Bruggemann, to have a more accurate measure of low water levels in the bathtub.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go, as applied to claim 1 above, in view of US5207251 (“Cooks”) and further in view of US2015/0227145 (“Reddy”).
Regarding claim 9, Go discloses a drain conduit (drain conduit leading to drain valve 232) and drain valve (232) fluidly coupled to the bathtub (100); and the airtight tube (243) fluidly coupled to the drain conduit (via bathtub 100).
Go does not disclose the drain conduit fluidly coupled to the lower wall, and a connector fluidly coupling the airtight tube to the drain conduit.
However, Cooks teaches (see fig. 1) a water level maintaining system having a drain conduit (18) and drain valve (20) fluidly coupled to a lower wall (16) of a reservoir; and an airtight tube (30) directly coupled to the drain conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Go by configuring the drain conduit and drain valve to be fluidly coupled to the lower wall of the bathtub and the airtight tube to be directly coupled to the drain conduit, as taught by Cooks, to have a water level sensor, which can more accurately measure low water levels.
Additionally, Reddy teaches (see fig. 2) a connector (see T-fitting coupled to bottom end of tube 900) fluidly coupling an airtight tube (900) to a conduit (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Go and Cooks by employing a T-fitting connector fluidly coupling the airtight tube to the drain conduit, as taught by Reddy, so as to have an easily assembled connection between the airtight tube and drain conduit.
Regarding claim 10, the combination of Go, Cooks and Reddy discloses the connector (Reddy, T-fitting at bottom end of tube 900 in fig. 2) is disposed between the drain (Go, opening in bathtub 100 leading to discharge valve 232, as modified by Cooks, 18, above) and a drain valve (Go, 232, as modified by Cooks, 20, above) for the water containing vessel (Go, 100).
Regarding claim 11, the combination of Go, Cooks and Reddy discloses the airtight tube (Go, 243) extends away from the drain conduit (Cooks, 18) in a first direction (Go, see portion of tubing 243 extending horizontally, or perpendicularly to the direction of gravity, relative to the orientation of fig. 1), further comprising a drain valve (Go, 232, as modified by Cooks, 20, above) that is fluidly coupled to the drain conduit and extends away from the drain conduit in a second direction (Cooks, vertical direction, or direction along the force of gravity, relative to the orientation of fig. 1) that is different from the first direction.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go, as applied to claim 1 above, in view of US2017/0342629 (“Gwon”).
Regarding claim 12, Go discloses the invention as claimed except for an orifice plate disposed along the airtight tube.
However, Gwon teaches (see fig. 1) a pressure sensor (S) having an orifice plate (see annotated fig. 1, below) disposed along an airtight tube (91; see annotated fig. 1, below).

    PNG
    media_image1.png
    677
    533
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gwon to configure the pressure sensor to have an orifice plate disposed along the airtight tube, as taught by Gwon, to avoid sudden pressure swings disturbances in the water.
Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go in view of Bruggemann.
Regarding claim 15, Go discloses a device operated by a method comprising: receiving, by a controller (400), a first pressure (one of “air pressures” measured by pressure sensor 244; see specification paragraph [0031]) of air from a pressure sensor (244) that is fluidly coupled to an airtight tube (243), the airtight tube fluidly coupled to a water containing vessel (100) and extending upwardly from a bottom of the water containing vessel (see fig. 1), the water containing vessel configured to receive a volume of water; receiving, by the controller, a second pressure (another of “air pressures” measured by pressure sensor 244; see specification paragraph [0031]) of air from the pressure sensor; and controlling, by the controller, at least one of a height of the water in the water containing vessel or a temperature of the water in the water containing vessel based on the first pressure of air and the second pressure of air (see specification paragraphs [0039] through [0041]).
Go discloses the invention as claimed except for the airtight tube extending from a drain of the water containing vessel.
Bruggemann teaches a pressure sensor (22) coupled to a tube (tube extending between conduit 16 and pressure sensor 22) coupled to a water containing vessel (4) and extending from a drain (discharge opening of tub 100) of the water containing vessel (100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Go by configuring the airtight tube to extend from the drain of the water containing vessel, as taught by Bruggemann, to have a more accurate measure of low water levels in the water containing vessel.
Regarding claim 19, Go discloses controlling, by the controller (400), a faucet (outlet spout of valve 230) based on the second pressure of air (measured by pressure sensor 244) to maintain the height of the water in the water containing vessel (100) to be approximately equal to a predetermined water level threshold (controller 400 monitors a plurality of signals from pressure sensor 244 until a predetermined height set by the user is reached; see specification paragraphs [0039] through [0041]).
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go in view of Bruggemann, as applied to claim 15 above, and further in view of US5333498 (“Bracket”).
Regarding claim 16, the combination of Go and Bruggemann discloses determining, by the controller, a first height of the water (Go, controller 400 determines water level and signals displayer 420 to display bathtub parameters; see paragraph [0041]);
receiving, by the controller, a third pressure of air from the pressure sensor (Go, controller 400 receives multiple or continuous signaling from pressure sensor to monitor and display water levels in bathtub 100; see paragraph [0041]); and determining a second height of the water (Go, controller 400 detects multiple or continuous signaling from pressure sensor 244 to monitor and display water levels in bathtub 100; see paragraph [0041]); and
controlling, by the controller (Go, 400), a drain valve (Go, 232) based on user input (Go, see paragraph [0052]).
However, the combination of Go and Bruggemann does not disclose the first height of the water being determined by the controller by the second pressure of air with the first pressure of air;
determining a second height of the water based on the third pressure of air and at least one of the first pressure of air or the second pressure of air; and
controlling, by the controller, the drain valve based on at least one of the second pressure of air or the third pressure of air to maintain the height of the water in the water containing vessel to be approximately equal to a predetermined water level threshold.
Bracket teaches measuring a liquid level by measuring a first pressure (pressure measurement when pressure sensor 54 is exposed to atmospheric pressure), which is a tare measurement to account for atmospheric pressure,
determining, by a controller (“computer means” 56), a first height of the water by comparing a second pressure with the first pressure (pre-transfer pressure measurement);
receiving, by the controller, a third pressure (post-transfer pressure measurement) from the pressure sensor; and determining a second height (height of liquid after transfer) of the liquid based on the third pressure and the first pressure (tare pressure, atmospheric pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Go and Bruggemann by configuring the controller to take a first pressure of air, which is atmospheric air, and calculate the first and second height of water by comparing, respectively, the second and third pressures of air with the first pressure of air, as taught by Bracket, to be able to calibrate the pressure sensor for changing atmospheric pressures.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go in view of Bruggemann, as applied to claim 15 above, in view of US4700884 (“Barrett”).
Regarding claim 20, the combination of Go and Bruggemann discloses receiving, by the controller (Go, 400), temperature data from a temperature sensor (Go, 252), wherein the temperature sensor is configured to determine the temperature of the water within the water containing vessel (Go, 100); and controlling, by the controller, a pump (254) and a water heater (255) based on the temperature data to maintain the temperature of the water in the water containing vessel to be approximately equal to a predefined water temperature (see specification paragraph [0036]).
However, Go does not disclose controlling, by the controller, a faucet based on the temperature data to maintain the temperature of the water in the water containing vessel to be approximately equal to a predefined water temperature.
Barrett teaches (see fig. 5) a water level control unit (44) which controls (via valves 151, 130 and 124) a faucet (30) to maintain a temperature of water within bathtub (99) to be approximately equal to a predefined water temperature (see specification col. 13, line 65, through col. 14, lines 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Go and Bruggemann by configuring the controller to control a faucet to maintain the temperature of water, as taught by Barrett, to be able to control the temperature of the water supplied through the faucet to minimize the need for additional heating of the water in the water containing vessel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2009/0178192 and US2013/0175350 discloses an automated bathtub filling system.  US6497143 discloses an automatically controlled tank discharge having a pressure sensor for determining liquid level within the tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753